Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 USAA Auto Owner Trust 2007-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 11/1/2007 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 Acceleration Event (1yes; 0no)? 0 I. Available Collections A. Credits 1 . Scheduled Payments from Obligors Applied to Collection Period a. Scheduled Principal Payments $ b. Scheduled Interest Payments $ c. Total Scheduled Payments (a+b) $ 2 . Prepayment Activity a. Principal Collections $ b. Interest Collections $ c. Total (a+b) $ 3 . Repurchase Amount From Repurchased Receivable a. Principal Payments $ - b. Interest Payments $ - c. Total (a+b) $ - 4 . Recovery of Defaulted Receivable a. Principal Recovery Amount $ b. Principal Balance of Defaulted Receivable $ c. Net Principal loss (Realized Loss) $ 5 . Available Collections a. Available Principal Collections $ b. Available Interest Collections $ c. Interest Advance by Servicer $ d. Reimbursement of Advance $ e. Available Collections (a+b-d) $ II. Available Funds A. Available Collections $ B. Reserve Fund Excess Amount $ C. Required Yield Supplement Account Draw Amount N/A D. Available Funds $ III. Available Funds A. Available Funds $ B. Reserve Fund Draw Amount (Total Required Payments minus Available Funds) $ - C. Available Funds (a+b) $ IV. Investment Income A. Investment Income on Collection Account (as of month end) $ V. Receivable Pool & Note Balance A. Original Principal Pool Balance $ B. Principal Pool Balance as of the Beginning of the Collection Period $ C. Principal Pool Balance as of the End of the Collection Period $ D. Aggregate Note Balance as of the End of the prior Payment Date $ E. Aggregate Note Balance as of the End of the related Payment Date $ F. Aggregate Class A Notes Balance as of the End of the prior Payment Date $ G. Aggregate Class A Notes Balance as of the End of the related Payment Date $ H. Class B Notes Balance as of the End of the prior Payment Date $ I. Class B Notes Balance as of the End of the related Payment Date $ VI. Class A and Class B Principal Balances For the Collection Period A. Principal Balance 1. Class A-1 Beginning Balance $ 2. Class A-1 Ending Balance $ 3. Class A-2 Beginning Balance $ 4. Class A-2 Ending Balance $ 5. Class A-3 Beginning Balance $ 6. Class A-3 Ending Balance $ 7. Class A-4 Beginning Balance $ 8. Class A-4 Ending Balance $ 9. Class B Beginning Balance $ Class B Ending Balance $ 1 USAA Auto Owner Trust 2007-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 11/1/2007 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 VII. Reserve Account Balance For the Collection Period A. Initial Reserve Account Deposit $ B. Beginning Reserve Account Balance $ C. Investment Income on Reserve Account Balance (as of month end) $ D. Reserve Account Excess Amount $ E. Reserve Fund Draw Amount $ - F. Withdrawal from Reserve Account to reimburse Servicer Advance on Defaulted $ - G. Maximum Reserve Amount Available for Draw $ H. Ending Reserve Account Balance $ VIII. Yield Supplement Account for the Collection Period N/A A. Initial Yield Supplement Amount N/A B. Required Yield Supplement Amount as of the End of the Prior Collection Period N/A C. Required Yield Supplement Amount as of the End of the Related Collection Period N/A D. Investment Income on Yield Supplement Amount N/A E. Required Yield Supplement Account Draw Amount N/A F. Ending Yield Supplement Amount N/A IX. Summary of Cash Disbursements A. Investment Income on Collection Account (as of Month End) to Servicer $ B. Available Funds $ C. Reimbursement of Advance by Servicer $ D. Reimbursement of Servicer Advances on Defaulted Loans from Reserve Account $ - E. Payment of Servicing Fee $ F. Interest paid to Class A Notes 1 . Class A-1 Notes $ 2 . Class A-2 Notes $ 3 . Class A-3 Notes $ 4 . Class A-4 Notes $ 5 . Total $ G. First Priority Principal Payment Amount $ H. Interest paid to Class B Notes $ I. Principal paid to Class A Notes Including First Priority Principle Amounts 1. Class A-1 Notes $ 2. Class A-2 Notes $ - 3. Class A-3 Notes $ - 4. Class A-4 Notes $ - 5. Total $ J. Principal paid to Class B Notes $ - K. Deposit from Remaining Available Funds to fund Reserve Account $ - L. Remaining Available Funds Released to Certificate Distribution Account $ X. Scheduled Monthly Interest Distribution A. Available Funds $ B. Reimbursement of Servicer Advance 1 . Prior Advance Outstanding $ 2 . Reimbursement of Prior Advance Outstanding on Defaulted Loans $ 3 . Reimbursement of Prior Advance Outstanding on Delinquent Loans (Obligor Payments) $ 4 . Total Unreimbursed Advance Outstanding (incl. current Interest Advance) $ 5 . Reimbursement of Prior Advance Outstanding on Defaulted loans from Reserve Account $ - 6 . Total Reimbursement of Advances paid $ 7 . Current Interest Advance by Servicer $ C. Available Funds $ D. Servicing Fee 1 . Current Servicing Fee Accrued $ 2 . Unpaid Servicing Fees From Prior Collection Periods $ - 3 . Total Servicing Fee Due $ 4 . Payment of Servicing Fee from Available Funds $ 5 . Payment of Servicing Fee from Reserve Account Draw Amount $ - 6 . This period unpaid Servicing Fee $ - E. Total Servicing Fee paid $ F. Remaining Available Funds $ 2 USAA Auto Owner Trust 2007-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 11/1/2007 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 G. Class A Accrued Note Interest 1 . Class A-1 Interest Rate % a. Class A-1 Accrual Days 32 2 . Class A-1 Monthly Interest $ 3 . Class A-1 Interest Carryover Shortfall $ - 4 . Class A-1 Interest on Interest Carryover Shortfall $ - 5 . Class A-1 Accrued Note Interest $ 6 . Payment of Class A-1 Accrued Note Interest from Available Funds $ 7 . Payment of Class A-1 Accrued Note Interest from Reserve Account Draw Amount $ - 8 . This period Class A-1 Interest Carryover Shortfall $ - 1 . Class A-2 Interest Rate % a. Class A-2 Accrual Days 30 2 . Class A-2 Monthly Interest $ 3 . Class A-2 Interest Carryover Shortfall $ - 4 . Class A-2 Interest on Interest Carryover Shortfall $ - 5 . Class A-2 Interest Distributable Amount $ 6 . Payment of Class A-2 Accrued Note Interest from Available Funds $ 7 . Payment of Class A-2 Accrued Note Interest from Reserve Account Draw Amount $ - 8 . This period Class A-2 Interest Carryover Shortfall $ - 1 . Class A-3 Interest Rate % a. Class A-3 Accrual Days 30 2 . Class A-3 Monthly Interest $ 3 . Class A-3 Interest Carryover Shortfall $ - 4 . Class A-3 Interest on Interest Carryover Shortfall $ - 5 . Class A-3 Accrued Note Interest $ 6 . Payment of Class A-3 Accrued Note Interest from Available Funds $ 7 . Payment of Class A-3 Accrued Note Interest from Reserve Account Draw Amount $ - 8 . This period Class A-3 Interest Carryover Shortfall $ - 1 . Class A-4 Interest Rate % a. Class A-4 Accrual Days 30 2 . Class A-4 Monthly Interest $ 3 . Class A-4 Interest Carryover Shortfall $ - 4 . Class A-4 Interest on Interest Carryover Shortfall $ - 5 . Class A-4 Accrued Note Interest $ 6 . Payment of Class A-4 Accrued Note Interest from Available Funds $ 7 . Payment of Class A-4 Accrued Note Interest from Reserve Account Draw Amount $ - 8 . This period Class A-4 Interest Carryover Shortfall $ - 1 . Total Class A Accrued Note Interest $ 2 . Payment of Class A Accrued Note Interest from Available Funds $ 3 . Payment of Class A Accrued Note Interest from Reserve Account Draw Amount $ - 4 . This period Class A Interest Carryover Shortfall $ - H. Total Interest paid to Class A Notes $ I. Remaining Available Funds $ J. First Priority Principal Amount 1 . Principal Pool Balance as of the End of the Collection Period $ 2 . Aggregate Class A Note Balances prior to Payment Date $ 3 . First Priority Principal Payment Amount Payable $ 4 . First Priority Principal Payment Amount From Available Funds $ 5 . Payment of First Priority Principal Payment Amount From Reserve Account Draw Amount $ - 6 . Aggregate First Priority Principal Payment Amount $ K. Remaining Available Funds $ 3 USAA Auto Owner Trust 2007-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 11/1/2007 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 L. Class B Accrued Interest 1. Class B Interest Rate % a. Class B Accrual Days 30 2. Class B Monthly Interest $ 3. Class B Interest Carryover Shortfall $ - 4. Class B Interest on Interest Carryover Shortfall $ - 5. Class B Accrued Interest $ 6. Payment of Class B Accrued Interest from Available Funds $ 163,803.80 7. Payment of Class B Accrued Interest from Reserve Account Draw Amount $ - 8. This period Class B Interest Carryover Shortfall $ - M. Total Interest paid to Class B Notes $ N. Remaining Available Funds $ XI. Scheduled Monthly Principal Distributions A. Remaining Available Funds $ B. Class A Principal Distribution Amount 1 . Beginning Class A-1 Principal Balance $ 2. Class A-1 Monthly Principal $ 3. Class A-1 Principal Distribution Amount $ 4. Payment of Class A-1 Principal Distribution Amount As First Priority Principal Payment Amount $ 5. Payment of Class A-1 Principal Distribution Amount from Available Funds $ 6. Payment of Class A-1 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-1 Principal Balance $ Total Principal paid to Class A-1 Notes $ 1. Beginning Class A-2 Principal Balance $ 2. Class A-2 Monthly Principal $ - 3. Class A-2 Principal Distribution Amount $ - 4. Payment of Class A-2 Principal Distribution Amount As First Priority Principal Payment Amount $ - 5. Payment of Class A-2 Principal Distribution Amount from Available Funds $ - 6. Payment of Class A-2 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-2 Principal Balance $ Total Principal paid to Class A-2 Notes $ - 1. Beginning Class A-3 Principal Balance $ 2. Class A-3 Monthly Principal $ - 3. Class A-3 Principal Distribution Amount $ - 4. Payment of Class A-3 Principal Distribution Amount As First Priority Principal Payment Amount $ - 5. Payment of Class A-3 Principal Distribution Amount from Available Funds $ - 6. Payment of Class A-3 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-3 Principal Balance $ Total Principal paid to Class A-3 Notes $ - 1. Beginning Class A-4 Principal Balance $ 2. Class A-4 Monthly Principal $ - 3. Class A-4 Principal Distribution Amount $ - 4. Payment of Class A-4 Principal Distribution Amount
